81 F.3d 169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.A.R. SALMAN, individually and as Trustee of January Companyand Spring Company, Plaintiff-Appellant,v.Marcel DURANT;  Paul Freitag, Justice of the Peace;  RobertRose, Thomas Steffen, Cliff Young, Justices of theSupreme Court of Nevada, Defendants-Appellees.
No. 95-15555.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided March 29, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
A.R. Salman appeals pro se the district court's judgment dismissing his civil RICO action against Robert E. Rose, Thomas L. Steffen, and Cliff Young, justices of the Nevada Supreme Court ("Justices");  Paul W. Freitag, a justice of the peace in Sparks, not have standing to bring this action.1  See id.


3
Because we conclude that this action is frivolous, we grant the Justices' motion for sanctions in the amount of $3,000.  See Wilcox v. Commissioner, 848 F.2d 1007, 1009 (9th Cir.1988) ("An appeal is frivolous if the result is obvious, or the arguments of error are wholly without merit.").

AFFIRMED.2


*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We note that even if Salman has standing under RICO, defendants Rose, Steffen, Young, and Freitag are absolutely immune from suit.  See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en banc).   Further, Salman's complaint failed to allege that defendants conducted a "pattern of activity" necessary to assert a civil RICO violation.   See 18 U.S.C. § 1962;  United Energy Owners Comm., Inc. v. United Energy Management Systems, Inc., 837 F.2d 356, 360 (9th Cir.1988)


2
 Salman's motion for clarification is denied